Citation Nr: 1530962	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-39 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased initial rating for migraine headaches, rated as noncompensable disabling prior to March 8, 2010, and as 30 percent disabling as of that date.

2.  Entitlement to an initial compensable rating for bladder neck dysfunction.

3.  Entitlement to an initial compensable rating for hypertension.

4.  Service connection for hematochezia.

5.  Service connection for a chronic disability manifested by indigestion.

6.  Service connection for prostatitis.


REPRESENTATION

Appellant represented by:	AMVETS
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from March 2006 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that (1) granted service connection for bladder dysfunction and migraine headaches, and assigned noncompensable ratings for each of those disabilities effective from October 23, 2007, and (2) denied service connection for hematochezia, indigestion and prostatitis.  The Veteran also appeals a May 2008 rating decision in which the RO granted service connection for hypertension and assigned a noncompensable rating for that disability also effective October 23, 2007.  In a March 2014 rating decision, the RO increased the rating for migraine headaches to 30 percent, effective from March 8, 2010.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

The Veteran offered testimony at a May 2015 Travel Board hearing before the undersigned Veterans Law Judge.  He submitted documents at the hearing along with waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) and erectile dysfunction secondary to service-connected bladder neck dysfunction have been raised by the record at the Travel Board hearing and presumably in a VA form 21-0966 filed in May 2015.  These claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

Also, the Veteran urges in his BVA hearing testimony that the RO committed error in granting service connection for bladder dysfunction based on aggravation rather than on a direct basis.  That issue is also referred to the RO because the Board does not have jurisdiction to adjudicate in the first instance assertions of clear and unmistakable error (CUE) in RO decisions. See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (assertion of CUE in an RO decision must first be presented to and decided by  the RO before the Board has jurisdiction to decide the matter); see also Andre v. Principi, 301 F.3d 1354, 1361 (Fed.Cir.2002) (holding that each specific allegation of error constitutes a separate CUE claim).

The issues of entitlement to service connection for hematochezia, a chronic disability manifested by indigestion and prostatitis, including as secondary to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the period on appeal (including prior to March 8, 2010), the manifestations of the Veteran's migraine headaches have approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  Bladder neck dysfunction approximates not more than daytime voiding interval between 1 and 2 hours or awakening to void 3 to 4 times per night and there has been no wearing of absorbent materials, voiding interval less than 1 hour, awakening to void 5 or more times per night, or urinary retention requiring intermittent or continuous catheterization; prior to service the disability most closely approximated obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  

3.  Prior to September 24, 2012, hypertension was manifested by not more than diastolic pressure predominantly under 100 and systolic pressure predominantly under 160; as of that date, diastolic pressure was predominantly 100 or more.  Diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more have not been shown.  


CONCLUSIONS OF LAW

1.  Throughout the appeal, the criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for a 20 percent disability rating, and no higher, for bladder neck dysfunction have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7517 (2014).

3.  Prior to September 24, 2012, the criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

4.  As of September 24, 2012, the criteria for an initial 10 percent rating, and no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As noted above, the increased rating claims being decided herein arise from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for bladder dysfunction, migraines and hypertension.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA fulfilled its duty to assist the Veteran in obtaining all relevant, identified and available evidence relating to the claim being decided.  There is no evidence that there are any outstanding records relevant to the claim.  The Veteran stated that his treatment is with VA and he keeps no blood pressure logs, all of his readings will be in his VA treatment records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  Examination for the 3 disabilities was conducted in March 2010.  The Board finds the examination report to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not asserted that the disabilities have increased in severity since the examinations and has instead testified to as to his current symptoms, which in the case of the migraines and bladder disabilities are observable by laypersons and do not require examination.  As to the hypertension, as was explained at the hearing, this is rated on blood pressure readings which are available in the treatment records of record.  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.  The Board will therefore proceed to the merits of the claim.

B.  Law and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  This practice is known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2014).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

1.  Migraine headaches

The Veteran's migraines are rated at 0 percent or noncompensable from October 23, 2007, and then 30 percent as of March 8, 2010, under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  For migraine disabilities, a noncompensable rating is assigned for less frequent attacks than is required for a 10 percent rating.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on average of once a month over the last several months.  The maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Throughout the period on appeal, the Veteran's migraines are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has provided testimony and submitted numerous lay statements in which he generally indicates that his migraines are much worse than currently rating, which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His claim for an increased initial rating is based on the assertion generally that his condition causes him to have incapacitating throbbing headaches usually 3 times per week at all times relevant to this claim.  He testified that despite medication the attacks are severe and accompanied by nausea, vomiting and light and sound sensitivity.  He testified that the attacks have had an economic impact on him in that although he is currently looking for work he cannot look at more demanding jobs because of his incapacitating episodes.  

VA treatment records and the March 2010 VA examination are generally consistent with the Veteran's statements and are not specifically contrary to his testimony with the exception that at the examination he reportedly noted 1 to 2 migraines per week with 1 prostrating headache monthly, lasting a day, for which he has to lie down.  He reported he receives ongoing medication for migraines.  At his hearing, he clarified that his headaches had actually been more severe than recorded on the 2010 examination report.

The Board finds the Veteran's testimony with respect to the frequency and severity of migraine headaches to be generally credible.  Considering the totality of the evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 50 percent rating for the entire appeal period.  See 38 C.F.R. § 4.7.  The Veteran has completely prostrating migraine attacks 3 times per week and this clearly amounts to at least once a month.  Therefore, a rating of 50 percent, but no higher, is warranted for the entire appeal period.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Therefore, for the reasons stated above, the Board finds that an initial rating of 50 percent, but no higher, is warranted for the entire period on appeal.  See Hart, 21 Vet. App. 505; 38 C.F.R. § 4.3.  Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal.  See Hart, 21 Vet. App. 505. 

2.  Bladder dysfunction

The Veteran's service-connected bladder disability is rated under 38 C.F.R. § 4.115a, Diagnostic Code 7517.  Pursuant to Diagnostic Code 7517, bladder injuries are evaluated as voiding dysfunction.  

Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.
Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted.  38 C.F.R. § 4.115a.

Daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  Id.  

As to obstructive urinary symptoms, symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating.  A 10 percent rating is assigned for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec).; (3) recurrent urinary tract infections secondary to obstruction.; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Obstructive voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  Id.  

The Veteran's claim for service connection for bladder disability was granted in a November 2007 rating decision, with a 0 percent rating in effect from October 2007.  When the Veteran was awarded a noncompensable evaluation for this disability, he was informed that the difference between disability evaluations before and after military service determines the degree of disability subject to service connection.  In the Veteran's case, the RO explained that prior to service, the bladder disability was considered 20 percent disabling based on reported history in service treatment records noting symptoms prior to service.  Daytime voiding intervals of every couple of hours were noted in the service treatment records.  Following discharge, the disability was found 20 percent disabling because daytime voiding was reported as hourly with awakening to void three times a night  

The Board finds that the appropriate rating is 20 percent for bladder neck dysfunction rather than noncompensable.  The evidence of disability evaluation before service suggests that the disability was noncompensable.  Specifically, an August 2006 report of history and physical examination for voiding dysfunction shows that the Veteran had been in service for 6 months and was reporting symptoms starting approximately 6 months ago.  These in-service symptoms included nocturia 3 to 4 times a night.  The record does not include sufficient evidence to conclude that the disability met the criteria for a 20 percent rating prior to service.  The Board observes the Veteran's June 25, 2007, statement for Medical Evaluation Board.  In it, he responds to the recorded history of his illness which read that he had a history of frequent voiding prior to coming on active duty.  The Veteran responded that he wanted to clarify the comment.  He explained that, "Prior to service I had no difficulty voiding no pain, no struggle, no infections, no stress.  My job as a lifeguard promoted heavy hydration, causing frequent urination, so urinating prior to Active duty was not in the least bit a difficult task or burden.  My frequent urinating prior to service was once every couple hours [due] to being heavily hydrated and I had a normal stream.  My urination now is painful, more demanding and as frequent as two to three times an hour with pain.  Now I struggle with urinating, I have constant pain and weak stream, more of a drip or drizzle then a stream."  

The in-service manifestations are not indicative of the pre-service status, especially in light of the Veteran's contemporaneous reports.  Therefore, the Board resolves reasonable doubt in the Veteran's favor and concludes that the preservice rating was noncompensable.  

Addressing the current manifestations, the Board finds that they are not more than daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  The Board notes that this was stated by the Veteran in his March 2010 examination, reiterated by him essentially before the undersigned at his May 2015 hearing and affirmed in the treatment record which does not reflect more frequent voiding.  In March 2010, he reported that he urinates every hour during the day.  He testified that he awakens 2 to 3 times a night to urinate and he goes to the bathroom multiple times per day.  He does not need to wear any absorbent materials at this point but he feels like he has to go to the bathroom every 15 minutes but never fully relieves himself.  He has more frequency issues in the morning than later in the day.  He stated that he was told if he had an operation to fix this he could lose his leg.  Finally, there has been no obstructive voiding with urinary retention requiring intermittent or continuous catheterization noted in the record.

The Board finds the Veteran's testimony with respect to the frequency and severity of urination to be generally credible.  Although he reported he feels like he has to urinate every 15 minutes, he did not report that he is actually voiding at intervals of less than 1 hour or awakening 5 or more times at night to urinate.  Considering the totality of the evidence, the Board finds that the Veteran's pre-service disability was noncompensable, and his post-service disability picture approximates that contemplated by the 20 percent rating, and no more, for the entire appeal period.  See 38 C.F.R. § 4.7.  

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Therefore, for the reasons stated above, the Board finds that an initial rating of 20 percent, but no higher, is warranted for the entire period on appeal.  See Hart, 21 Vet. App. 505; 38 C.F.R. § 4.3.  Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal.  See Hart, 21 Vet. App. 505. 

3.  Hypertension

Hypertension is evaluated under Code 7101, which provides that a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more is rated 20 percent disabling.  Diastolic pressure predominantly 120 or more is rated 40 percent disabling, and diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104 , Code 7101.

The Veteran was prescribed medication for control of labile hypertension following service separation.  An October 2007 VA treatment note shows he was diagnosed 4-5 months prior and was on hydrochlorothiazide 25mg.  He was taken off the medication for a time according to the March 2010 examination.  He testified that he has been on medications but did not actually state he was currently on medication.  The record is replete with diagnoses of labile hypertension.  However, the current active medication list reflected in VA treatment records reveals no hypertension medication.  

Regardless, prior to September 24, 2012, the record fails to reflect any diastolic pressures (the lower number) at or above 100.  Nor are there any systolic readings at or above 160.  Beginning September 24, 2012, the readings appear to increase.  The readings were as follows: 158/98 on September 24, 2012; 155/101 in March 2013; 156/89 in March 2014; 157/109 also in March 2014; and 126/100 in April 2014.  Consequently, from September 24, 2012, the Board finds that diastolic pressures were predominantly at or above 100.  Accordingly, a 10 percent rating is warranted as of that date, but not prior to that date.  

C.  Extraschedular Ratings

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id. 

In this case, the first Thun element is not satisfied.  The Veteran's service-connected migraine headaches are manifested by prostrating headaches, his bladder dysfunction is manifested by voiding frequency and his hypertension is manifested by elevated readings.  Parenthetically, the Board notes that the examiner in March 2010 found that the Veteran's hypertension is not incapacitating, does not prevent the Veteran to work nor to remain independent of his basic activities of daily life.  The signs and symptoms of these disabilities, and their resulting impairments, are contemplated by the rating schedule as discussed above.  

Given the fact that the rating schedule accounts for the manifestations of these disabilities articulated by the Veteran, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, and that in fact all of the Veteran's noted symptoms are directly contemplated by the rating schedule to some degree.  In short, there is nothing exceptional or unusual about the Veteran's disabilities addressed here because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, an extraschedular rating for the Veteran's migraines, hypertension or bladder neck dysfunction is not warranted.

ORDER

An initial rating of 50 percent is granted for migraine headaches from October 23, 2007, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial 20 percent rating for bladder neck dysfunction is granted, subject to the laws and regulations controlling the award of monetary benefits.  

An initial compensable rating for hypertension is denied prior to September 24, 2012; a 10 percent rating is granted from that date, subject to the laws and regulations controlling the award of monetary benefits.  

REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's claim for service connection.

In service connection claims, VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted, the Veteran submitted treatment records at the hearing before the undersigned, to include those reflecting recent treatment at VA medical facilities.  

VA treatment records show recent diagnoses of diverticulosis and diverticulitis and related differential diagnoses in 2014, as well as complaints of abdominal pain and bloody stool.  The Veteran urged in his testimony before the undersigned that the current diagnosis now represents disabilities characterized by hematochezia and abdominal pain due to service.  Whether there is a medical connection between the symptoms complained of by the Veteran and these current diagnoses is a matter requiring a medical opinion that neither the Board nor the Veteran are competent to make.  Accordingly, the Board will order an examination with an opinion as to whether there is any current disability manifested by hematochezia and abdominal pain, to include the recently diagnosed diverticulosis and diverticulitis, that is at least as likely as not due to service.  

The Veteran urges that he has prostatitis, which is either due to his bladder disability or to a personal assault he endured in service.  See May 6, 2015 statement written submitted by Veteran as well as his testimony generally.  The claim for prostatitis has been denied based on a lack of a current prostate disability.  The Veteran testified to recent treatment for prostatitis.  The record reflects the ongoing diagnoses of bladder outlet obstruction and urgency of urination.  It is unclear whether the current complaints represent treatment and diagnosis of prostatitis or a related disability as the Veteran alleges.  Considering the treatment in service, the Veteran's allegations and the present treatment record, the Board finds, consistent with McLendon, supra, that an examination with an opinion is warranted to determine whether there is current disability of this nature that is at least as likely as not related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all disabilities characterized by hematochezia and/or indigestion present during the period of the claim.  All pertinent evidence of record must be made available to and be reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The examiner must obtain and record a detailed history of the Veteran's relevant symptomatology both during his active service and during the years thereafter. 

Based on a review of the Veteran's pertinent history, including his in-service treatment reports, the examination results, and the Veteran's contentions concerning his relevant problems both during and since his discharge from the service, the examiner should provide an opinion with respect to each relevant disorder present during the period of the claim, including diverticulosis and diverticulitis, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder originated in service or is otherwise etiologically related to service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot provide any required opinion, he or she should explain why.  If a requested opinion would require speculation, the examiner must provide the reasons why an opinion would require speculation.  

2.  Afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all disabilities characterized as prostatitis present during the period of the claim.  All pertinent evidence of record must be made available to and be reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The examiner must obtain and record a detailed history of the Veteran's relevant symptomatology both during his active service and during the years thereafter. 

Based on a review of the Veteran's pertinent history, including his in-service treatment reports, the examination results, and the Veteran's contentions concerning his relevant problems both during and since his discharge from the service, the examiner should provide opinions as to the following with respect to each relevant disorder present during the period of the claim:

a.  whether it is at least as likely as not (50 percent or greater probability) that the prostate disorder originated in service or is otherwise etiologically related to an event in service.  

b.  whether it is at least as likely as not (50 percent or greater probability) that any such prostate disorder found is caused by his service-connected bladder dysfunction or is otherwise due to service-connected disability.

c.  whether it is at least as likely as not (50 percent or greater probability) that any such prostate disorder found is aggravated (i.e., permanently worsened beyond the natural progression) by the service-connected bladder dysfunction.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot provide any required opinion, he or she should explain why.  If a requested opinion would require speculation, the examiner must provide the reasons why an opinion would require speculation.

3.  Thereafter, readjudicate the issue of service connection for prostatitis including as secondary to service-connected disability as well as service connection for hematochezia and chronic disability manifested by indigestion.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


